United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1258
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Mark Warm

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                             Submitted: April 25, 2022
                               Filed: April 28, 2022
                                   [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Mark Warm appeals after he pleaded guilty to willfully failing to pay federal
taxes, see 26 U.S.C. § 7202, and the district court1 varied downward from the

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
advisory range in the United States Sentencing Guidelines, sentencing him to twenty-
one months in prison plus three years of supervised release. His counsel has moved
for leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing the prison sentence is substantively unreasonable.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41, 51 (2007), we conclude Warm’s
prison sentence is not substantively unreasonable. The record establishes the district
court sufficiently considered the statutory sentencing factors, see 18 U.S.C. § 3553(a),
and did not overlook a relevant factor, give significant weight to an improper or
irrelevant factor, or commit a clear error of judgment in weighing relevant factors.
See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); see also
United States v. Espinoza, 9 F.4th 633, 637 (8th Cir. 2021) (reiterating that a district
court “is entitled to substantial latitude” when weighing the § 3553(a) factors).
Furthermore, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal.

     Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw.
                    ______________________________




                                          -2-